        Case 1:17-cv-07994-AT-DCF Document 222 Filed 04/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
                                                                :
SECURITIES AND EXCHANGE                                         :
COMMISSION,                                                     :
                                                                :
                          Plaintiff,                            :
                                                                  Case No. 17 Civ. 7994 (AT) (DCF)
                                                                :
        v.                                                      :
                                                                :
RIO TINTO PLC, RIO TINTO LIMITED,
                                                                :
THOMAS ALBANESE and GUY ROBERT
                                                                :
ELLIOTT,
                                                                :
                          Defendants.                           :
                                                                :
------------------------------------------------------------x

             NOTICE OF DEFENDANTS’ CONSOLIDATED DAUBERT MOTIONS
                  TO EXCLUDE EXPERT OPINIONS AND TESTIMONY

        PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of Defendants’ Consolidated Daubert Motions to Exclude Expert Opinions and Testimony, the

Declaration of Richard W. Grime dated April 12, 2021 and its exhibits, the Notice of Motion, and

such other and further papers and proceedings as may be filed or had, Defendants Rio Tinto PLC,

Rio Tinto Limited, Thomas Albanese, and Guy Robert Elliott, by and through their counsel, will

move this Court before the Honorable Analisa Torres, United States District Judge, Daniel Patrick

Moynihan United States Courthouse, 500 Pearl Street, Courtroom 15D, New York, New York

10007, at a time and date to be determined by this Court, for an Order excluding certain opinions

and testimony by Plaintiff’s experts pursuant to the Federal Rules of Evidence and the Daubert v.

Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), line of cases.

        PLEASE TAKE FURTHER NOTICE THAT, pursuant to the Order signed and dated on

March 19, 2021 (ECF No. 216), answering papers, if any, are to be served on or before May 12,

2021, and reply papers, if any, are to be served on or before May 26, 2021.
      Case 1:17-cv-07994-AT-DCF Document 222 Filed 04/12/21 Page 2 of 2




Dated: New York, New York                    Respectfully submitted,
April 12, 2021
      /s/ Peter J. Romatowski (on consent)   By:     /s/ Mark A. Kirsch
   Peter J. Romatowski                             Mark A. Kirsch
   Kristen A. Lejnieks                             Lawrence J. Zweifach
   JONES DAY                                       Jennifer L. Conn
   51 Louisiana Avenue, NW                         Avi Weitzman
   Washington, DC 20001                            GIBSON, DUNN & CRUTCHER LLP
   Tel: (202) 879-7625                             200 Park Avenue
   pjromatowski@jonesday.com                       New York, New York 10166-0193
   kalejnieks@jonesday.com                         Tel: (212) 351-4000
                                                   mkirsch@gibsondunn.com
   Jacqueline Vallette (pro hac vice)              lzweifach@gibsondunn.com
   JONES DAY                                       jconn@gibsondunn.com
   717 Texas, Suite 300                            aweitzman@gibsondunn.com
   Houston, TX 77002
   Tel: (832) 239-3939                             Richard W. Grime (pro hac vice)
   jvallette@jonesday.com                          Alexander W. Mooney (pro hac vice)
                                                   Kellam M. Conover (pro hac vice)
   Henry Klehm III                                 GIBSON, DUNN & CRUTCHER LLP
   James P. Loonam                                 1050 Connecticut Avenue, NW
   Donald L. R. Goodson                            Washington, D.C. 20036
   JONES DAY                                       Tel: (202) 955-8500
   250 Vesey Street                                rgrime@gibsondunn.com
   New York, NY 10281                              amooney@gibsondunn.com
   Tel: (212) 326-3419                             kconover@gibsondunn.com
   hklehm@jonesday.com
   jloonam@jonesday.com                      Attorneys for Defendants Rio Tinto PLC and
   dgoodson@jonesday.com                     Rio Tinto Limited

                                                     /s/ Walter G. Ricciardi (on consent)
                                                  Theodore V. Wells, Jr.
      /s/ N. Scott Fletcher (on consent)          Walter G. Ricciardi
   N. Scott Fletcher                              Geoffrey R. Chepiga
   SCOTT FLETCHER LAW, PLLC                       Livia Fine
   808 Travis St. Suite 1420                      PAUL, WEISS, RIFKIND, WHARTON &
   Houston, TX 77002-5701                         GARRISON LLP
   Tel: (713) 255-0422                            1285 Avenue of the Americas
   sfletcher@nsflaw.com                           New York, NY 10019
                                                  Tel: (212) 373-3000
Attorneys for Defendant Thomas Albanese           twells@paulweiss.com
                                                  wricciardi@paulweiss.com
                                                  gchepiga@paulweiss.com
                                                  lfine@paulweiss.com

                                             Attorneys for Defendant Guy Robert Elliott



                                              2
